Citation Nr: 1741858	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  09-22 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to June 21, 2011 and in excess of 30 percent thereafter for diabetic polyneuropathy of the right upper extremity.

2. Entitlement to a disability rating in excess 10 percent prior to June 21, 2011 and in excess of 20 percent thereafter for diabetic polyneuropathy of the left upper extremity.

3. Entitlement to a rating in excess of 20 percent from July 12, 2012 for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and January 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  Specifically, after the March 2006 rating decision, the Veteran submitted a claim seeking an increased rating in March 2006 along with an application for a total disability rating due to individual unemployability.  VA examinations were scheduled and performed in August 2006.  Thus, under 38 C.F.R. § 3.156(b), the March 2006 rating decision did not become final and is also part of the present appeal.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

In July 2015 the Veteran testified before a Veterans Law Judge at the RO.  A transcript of his hearing has been associated with the claims file.

In November 2015 and December 2016, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Veteran underwent a VA contract compensation and pension eye and peripheral neuropathy examinations in March 2017.

The eye examiner indicated he did not review any of the Veteran's medical records, and the Veteran's VA treatment records and private treatment records from Kaiser Permanente were last associated with the Veteran's claims file in February 2016.

At his March 2017 VA examination the Veteran reported he had experienced at least six weeks of incapacitating episodes during the previous 12 months due to retinal hemorrhages.

Diabetic retinopathy is rated under 38 C.F.R. § 4.79, Code 6006, which directs that diseases of the eye are to be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79 (2016).  A note to Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79 (2016).

As the Veteran's medical records from the 12 months prior to March 2017 are not of record, the Board is unable to determine whether the Veteran in fact had incapacitating episodes as defined by the statute.

The VA records may also be pertinent to the neuropathy claims.  Specifically, during the March 2017 VA neuropathy examination the Veteran reported that his doctor had recently prescribed a new medication.  As such, these claims will also be remanded so updated records can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from February 2016 to present. Also request that he provide any necessary release to obtain relevant private treatment records, to include from Kaiser, from February 2016 to present, and if a release is provided, obtain those records.

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2015).




